DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 11, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,095,419. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of USPN 11,095,419 are obvious variants of claims 1-20 of the current application. Claims 1-20 of the current application and claims 1-20 of USPN 11,095,419 are both directed to receiving a radio resource control (RRC) message indicating a first change of an active bandwidth part (BWP) of a first cell and, if a processing of the RRC message occurs during a time duration of a second change of a second active BWP of a second cell, delaying the first change of the active BWP of the first cell until the change of the active BWP of the second cell is completed. Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify claims 1-20 of USPN 11,095,419 to teach the invention of claims 1-20 of the current application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A relevant prior art reference, Liao et al. (US 2020/0107308), discloses bandwidth part (BWP) switching performed by a UE, where the UE receives a first DCI indicating an active BWP change for a first component carrier and performs an active BWP switching, where the UE may receive a second DCI indicating an active BWP change for a second component carrier and the UE does not except to detect the second DCI or ignores or drops the second DCI as an error (see at least Figs. 6-8 and paragraphs 36-40).
Another relevant prior art reference, Salah et al. (US 2019/0254056), discloses BWP switch operations performed by a UE, where the UE receives a first DCI triggering the BWP switch and the UE cancels downlink receptions during the time duration for performing the BWP switch, where the UE may be configured to receive the previously scheduled data between receiving the first DCI and performing the BWP switch in an event that the data can be received before performing the BWP switch (see at least Figs. 1-5 and paragraphs 31-38).
Another relevant prior art reference, Chervyakov et al. (US 2019/0357085), discloses BWP switching including a BWP switching delay, referred to as transition time of BWP switching, where the transition time of active BWP switching is the time duration from the end of last OFDM symbols of the PDCCH carrying the active BWP switch DCI until the beginning of a slot indicated by K0 or K2 in the active BWP switch DCI (see at least Fig. 2 and paragraphs 65-76).
Another relevant prior art reference, Callender et al. (US 2020/0288337), discloses a BWP switching technique, where the UE is required to complete an already configured measurements based on the measurement configuration associated with a BWP prior to switching to another BWP or deactivating the BWP, where the UE is allowed to delay the switching to another BWP to accommodate the time necessary to complete or report the measurement prior to switching to another BWP (see at least paragraph 187).
Another relevant prior art reference, Lin et al. (US 2020/0169991), discloses BWP switching procedures, where a UE receives an indication for BWP switching and the UE stops or terminates the current activation duration and then start switching to BWP #2, where the BWP #2 becomes the active BWP of the UE after certain delay time (see at least Fig. 12 and paragraph 108), or a UE may receive an indication for BWP switching to switch from BWP #1 to BWP #2 and the UE postpones BWP switching until the activation duration is over (see at least Fig. 13 and paragraph 109).	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        10/18/2022